Citation Nr: 0015101	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right thigh, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO in St. Petersburg, Florida, presently 
has jurisdiction over this case.


REMAND

VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1999).  This duty includes 
ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  A claim that a condition has become more severe 
is well grounded where the condition was previously service 
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Review of the record shows that the veteran sustained shell 
fragment wound injuries while in combat during World War II.  
Medical records throughout the years have shown damage to the 
muscles underlying the wound scars as well as neurologic 
involvement, possibly involving the sciatic nerve.  Yet there 
is no medical opinion of record that specifically identifies 
the muscle group, or groups, that were injured and no 
neurologic evaluation is of record.  In addition, it is noted 
that while the most recent evaluation, performed by VA in 
July 1999, includes a reference to the veteran's complaints 
of involvement of the left knee secondary to the shrapnel 
wound injury, the examiner does not specifically comment on 
any related knee disability except to state that there were 
degenerative changes that could be age related.  X-ray 
studies performed in connection with this examination were 
interpreted as showing normal knees.

Further review of the medical evidence shows that two 
examinations performed by VA in February 1998 gave 
conflicting results.  One examination specifically stated 
that there was no adhesion of the underlying muscles and no 
evidence of nerve injury, while the second specifically 
reported adherence to the underlying tissue with the veteran 
complaining of pain radiating down the back of the leg to the 
knee as well as areas of paresthesia and "electric shock-
type" pain.  These complaints may be indications of 
neurologic involvement.  The Board notes that the veteran 
refused electrodiagnostic testing in October 1995, but it is 
not apparent that he was advised of the consequences of this 
refusal.  While VA has a duty to assist in the development of 
well grounded claims, the duty is not a one-way street and 
his cooperation is essential.

Where there is a wide diversity of medical opinion, an 
additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  Under these 
circumstances, the case is remanded for the following:

1.  The RO should afford the veteran VA 
orthopedic and neurologic examinations to 
determine the extent and severity of the 
service-connected shell fragment wound 
disabilities of the thighs.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) for 
review prior to the examination.  All 
indicated tests should be performed, 
including nerve conduction studies and 
muscle strength testing.  If neurologic 
impairment is demonstrated, the examiner 
should identify the nerve(s) involved.  
Active and passive ranges of motion of 
the affected parts should be reported in 
degrees.  The level of impairment of 
normal functioning due to any muscle 
group injury to the thighs should be 
described.  The examiners should 
specifically delineate all disabling 
pathology that is found concerning the 
thigh wounds.  An opinion should be 
entered as to any pathology or 
neurological changes found, specifically, 
regarding whether such changes are part 
of the service-connected shell fragment 
wound disabilities.  All findings and 
opinions should be clearly set forth.  
The pertinent medical history, a copy of 
the applicable rating criteria, and a 
copy of this REMAND shall be made 
available to the examiners prior to the 
examinations.

2.  After the requested development has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim seeking entitlement to increased 
ratings for this thigh disabilities.  If 
the benefit sought on appeal is not 
granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, 
including a summary of the relevant 
evidence, citation to the applicable laws 
and regulations, and reasons and bases 
for the decision, and be afforded the 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


